DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 September 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 2, 4, 7, 9, 11, 14, 16, and 18 were cancelled by the amendment; and thus, claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 09 September 2022, have been fully considered but are not persuasive.
As an initial matter, the Remarks allege that support for the amendment to the specification is found in the translated portion of the priority application that was filed concurrently.  However, where a foreign priority document under 35 U.S.C. 119 is of record in the U.S. application file, the applicant may not rely on the disclosure of that document to support correction of an error in the pending U.S. application.  Ex parte Bondiou, 132 USPQ 356 (Bd. Pat. App. & Int. 1961). This prohibition applies regardless of the language of the foreign priority documents because a claim for priority is simply a claim for the benefit of an earlier filing date for subject matter that is common to two or more applications, and does not serve to incorporate the content of the priority document in the application in which the claim for priority is made.  See MPEP 2163.07(II).  Thus, the amendment to paragraph [0022] of the specification constitutes new matter.
The Applicant’s first argument (page 11 of the Remarks) states that claim 15 has been amended to delete the second instance of the limitation “a rotating shaft”.  With this deletion made, the claim is no longer rejected under 35 U.S.C. 112.
The Applicant’s second argument (pages 12-13 of the Remarks) alleges that Yamamoto does not disclose “six electrode portions” as recited in the amended claims because according “to FIG. 2 of Yamamoto, there are eight teeth”.  This argument is unpersuasive because the claims recite the transitional phrase “comprising”, which does not exclude additional, unrecited elements.  See MPEP 2111.03(I).  Thus, the fact that Yamamoto discloses more teeth than the six required by the claim is irrelevant.
The Applicant’s third argument (pages 12-14 of the Remarks) alleges that the recited dimensions (i.e. the diameter of the arc, the width of the electrode portion, and the included angle between side edges) of the motor rotor plate are not obvious over Yamamoto.  While the argument cites the alleged advantage of improving heat dissipation, deemed new matter as discussed above, no explanation or evidence is provided in support of this allegation.  Thus, this argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Even assuming that the purported benefits exist, which is in doubt since the specification (¶ 0022-0025) acknowledges that the rotor “can have other sizes” as well, this benefit does not change the way in which the rotor performs its function in any way.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Thus, this argument is unpersuasive and the previous grounds of rejection are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed 09 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment adding the statement that “in order to achieve the best head dissipation effect, the motor rotor plate 100 is configured as follows”, is new matter because this criticality prescribed to the disclosed rotor dimensions was not disclosed in the application as originally filed.  While this subject matter allegedly originated in the foreign priority document, of which no certified translation has been filed, the applicant may not rely on the disclosure of that document to support correction of an error in the pending U.S. application.  See MPEP 2163.07(II).  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 8, 10, 15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2005/0269894 A1), hereinafter referred to as “Yamamoto”.
Regarding claim 1, Yamamoto discloses a motor rotor plate [33/34] (fig. 1-4; ¶ 0024, 0120) comprising: 
a rotating shaft [7] (fig. 1-2; ¶ 0024); 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

six electrode portions [23] used to wind a coil [31], the six electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations);
an end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031) which is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations), the stopping portions [29] and the six electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Yamamoto does not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, Yamamoto discloses the motor rotor plate [33/34] of claim 1, as stated above, wherein the plurality of electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Regarding claim 6, Yamamoto discloses the motor rotor plate [33/34] of claim 1, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Regarding claim 8, Yamamoto discloses a motor rotor [10] comprising a plurality of motor rotor plates [33/34] stacked together (fig. 1-4; ¶ 0024, 0120), each of the plurality of motor rotor plates [33/34] comprising: 
a rotating shaft [7] (fig. 1-2; ¶ 0024); 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

six electrode portions [23] used to wind a coil [31], the six electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations);
an end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031) which is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations), stopping portions [29] and the six  electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Yamamoto does not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Yamamoto discloses the motor rotor [10] of claim 8, as stated above, wherein the six electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Regarding claim 15, Yamamoto discloses a motor [1] (fig. 1; ¶ 0023) comprising: 
a housing [2/4] (fig. 1-2; ¶ 0023); 
a motor stator [5] fixed in the housing [2/4] (fig. 1-2; ¶ 0023); 
a motor rotor [10] (fig. 1-4; ¶ 0024); and 
a rotating shaft [7] fixed on the motor rotor [10] and rotationally coupled to the housing [2/4] (fig. 1-2; ¶ 0024), the motor rotor [10] comprising a plurality of motor rotor plates [33/34] stacked together (fig. 1-4; ¶ 0024, 0120), each of the plurality of motor rotor plates [33/34] comprising: 
a connecting portion [21] coupled to the rotating shaft [7] to drive the rotating shaft [7] to rotate (fig. 2-3; ¶ 0027-0028); and 
 
    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

six electrode portions [23] used to wind a coil [31], the six electrode portions [23] spaced around the connecting portion [21] at a same interval, one end of each electrode portion [23] coupled to the connecting portion [21], and another end of each electrode portion [23] extending outward in a radial direction of the connecting portion [23] (fig. 2-3; ¶ 0027-0029), wherein a width [Lwb/Lwt] of each electrode portion [23] gradually increases along the radial direction of the connecting portion [21] (fig. 2; ¶ 0034-0036) to increase an area of the electrode portion [23], thereby increasing a magnetic flux, so that an electric current of the coil [31] is reduced while maintaining a certain rotation speed to reduce heat generation (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations);
an end of each electrode portion [23] away from the connecting portion [21] is provided with a stopping portion [29] (fig. 2; ¶ 0029, 0031) which is used to prevent the coil [31] from separating from the electrode portion [3] (The italicized limitations, above, constitute statements of intended use only, and do not imply any additional structural or functional limitations), stopping portions [29] and the six  electrode portions [23] jointly form an arc concentric with the connecting portion [21] (fig. 2).
Yamamoto does not disclose that a diameter of the arc is 16.75-16.8 mm; a width of each electrode portion is 1.95-2 mm; two side edges of each electrode portion are arranged along the radial direction of the connecting portion; and the included angle formed between the two side edges is 23.8 degrees.
However, the diameter of the arc (i.e. the outer diameter of the rotor) and the linear and angular widths of the teeth (i.e. the width and included angle of the electrode portions) are simply relative dimensions of the motor rotor [10] which would not affect the function of the motor rotor (see ¶ 0022-0025 of the specification, which discuss the claimed dimensions and acknowledge that the rotor “can have other sizes” as well).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the motor rotor of Yamamoto with the relative dimensions claimed, for the purpose of optimizing the design for various applications and/or optimizing the magnetic characteristics of the motor.  Further, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 17, Yamamoto discloses the motor rotor [10] of claim 15, as stated above, wherein the six electrode portions [23] is symmetrically arranged along the radial direction of the connecting portion [21] (fig. 2; ¶ 0027); 
the stopping portion [29] is symmetrically arranged on two sides of each electrode portion [23] (fig. 2); and 
a gap [g] is defined between two opposing stopping portions [29] of each two adjacent electrode portions [23] (fig. 2).
Claim(s) 5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shin et al. (US 2012/0019094 A1), hereinafter referred to as “Shin”.
Regarding claim 5, Yamamoto discloses the motor rotor plate [33/34] of claim 3, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).

    PNG
    media_image2.png
    348
    593
    media_image2.png
    Greyscale

Regarding claim 12, Yamamoto discloses the motor rotor [10] of claim 10, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).
Regarding claim 13, Yamamoto, in view of Shin, discloses the motor rotor [10] of claim 12, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Regarding claim 19, Yamamoto discloses the motor rotor [10] of claim 17, as stated above.  Yamamoto does not disclose that an end portion of each electrode portion [23] away from the connecting portion [21] is provided with a riveting hole; and a center of the riveting hole is located on a center line of the electrode portion.
Shin discloses a motor [500] comprising a armature [110] formed of a plurality of laminated plates [110] with a connecting portion [112] and electrode portions [118] (fig. 1-2; ¶ 0036, 0065-0067), the plates [110] comprising an end portion of each electrode portion [118] away from the connecting portion [112] is provided with a riveting hole [115]; and a center of the riveting hole [115] is located on a center line of the electrode portion [118] (fig. 2-3; ¶ 0060, 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrode portions of Yamamoto having riveting holes as taught by Shin, in order to ensure the stable stacking of the laminated sheets (¶ 0060 of Shin).
Regarding claim 20, Yamamoto, in view of Shin, discloses the motor rotor [10] of claim 19, as stated above, wherein a first rounded corner is provided at a connection joint between the electrode portion [23] and the stopping portion [29]; and a second rounded corner is provided at a connection joint between the electrode portion [23] and the connecting portion [21] (fig. 2; the corners where the insulators [30] attach to the slots are shown to be slightly rounded).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Matsushita et al. (US 2017/0237322 A1) discloses an inner rotor motor comprising a toothed rotor having teeth whose widths gradually increase along the radial direction.
Lin (US 5,977,680) discloses an inner armature of a motor comprising radially outwardly extending teeth where the included angle of the teeth and the radius, or diameter, of the stator are result effective variables.
von der Heide (US 4,882,511) discloses an inner rotor comprising teeth with electrode portions and stopping portions, where the diameter of the rotor is a result effective variable.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834